EXHIBIT 10.1

AMENDED AND RESTATED
DISTRIBUTION REINVESTMENT PLAN
COLE CREDIT PROPERTY TRUST II, INC.
Effective as of December 31, 2005

Cole Credit Property Trust II, Inc., a Maryland corporation (the “Company”), has
adopted this Amended and Restated Distribution Reinvestment Plan (the “Plan”),
to be administered by the Company or an unaffiliated third party (the
“Administrator”) as agent for participants in the Plan (“Participants”), on the
terms and conditions set forth below.

1. Election to Participate. Any purchaser of shares of common stock of the
Company, par value $.01 per share (the “Shares”), may become a Participant by
making a written election to participate on such purchaser’s subscription
agreement at the time of subscription for Shares. Any stockholder who has not
previously elected to participate in the Plan, and subject to Section 8(b)
herein, any participant in any previous or subsequent publicly offered limited
partnership, real estate investment trust or other real estate program sponsored
by the Company or its affiliates (an “Affiliated Program”), may so elect at any
time by completing and executing an authorization form obtained from the
Administrator or any other appropriate documentation as may be acceptable to the
Administrator. Participants in the Plan generally are required to have the full
amount of their cash distributions (other than “Excluded Distributions” as
defined below) with respect to all Shares or shares of stock or units of limited
partnership interest of an Affiliated Program (collectively “Securities”) owned
by them reinvested pursuant to the Plan. However, the Administrator shall have
the sole discretion, upon the request of a Participant, to accommodate a
Participant’s request for less than all of the Participant’s Securities to be
subject to participation in the Plan.

2. Distribution Reinvestment. The Administrator will receive all cash
distributions (other than Excluded Distributions) paid by the Company or an
Affiliated Participant with respect to Securities of Participants (collectively,
the “Distributions”). Participation will commence with the next Distribution
payable after receipt of the Participant’s election pursuant to Paragraph 1
hereof, provided it is received at least ten (10) days prior to the last day of
the period to which such Distribution relates. Subject to the preceding
sentence, regardless of the date of such election, a holder of Securities will
become a Participant in the Plan effective on the first day of the period
following such election, and the election will apply to all Distributions
attributable to such period and to all periods thereafter. As used in this Plan,
the term “Excluded Distributions” shall mean those cash or other distributions
designated as Excluded Distributions by the Board of the Company or the board or
general partner of an Affiliated Program, as applicable.

3. General Terms of Plan Investments.

(a) The Company intends to offer Shares pursuant to the Plan at the higher of
95% of the estimated value of one share as estimated by the Company’s board of
directors or $9.50 per share, regardless of the price per Security paid by the
Participant for the Securities in respect of which the Distributions are paid. A
stockholder may not participate in the Plan through distribution channels that
would be eligible to purchase shares in the public offering of shares pursuant
to the Company’s prospectus outside of the Plan at prices below $9.50 per share.

(b) Selling commissions will not be paid for the Shares purchased pursuant to
the Plan.

(c) Dealer manager fees will not be paid for the Shares purchased pursuant to
the Plan.

(d) For each Participant, the Administrator will maintain an account which shall
reflect for each period in which Distributions are paid (a “Distribution
Period”) the Distributions received by the Administrator on behalf of such
Participant. A Participant’s account shall be reduced as purchases of Shares are
made on behalf of such Participant.

(e) Distributions shall be invested in Shares by the Administrator promptly
following the payment date with respect to such Distributions to the extent
Shares are available for purchase under the Plan. If sufficient Shares are not
available, any such funds that have not been invested in Shares within 30 days
after receipt by the Administrator and, in any event, by the end of the fiscal
quarter in which they are received, will be distributed to Participants. Any
interest earned on such accounts will be paid to the Company and will become
property of the Company.

(f) Participants may acquire fractional Shares so that 100% of the Distributions
will be used to acquire Shares. The ownership of the Shares shall be reflected
on the books of the Company or its transfer agent.

4. Absence of Liability. Neither the Company nor the Administrator shall have
any responsibility or liability as to the value of the Shares or any change in
the value of the Shares acquired for the Participant’s account. Neither the
Company nor the Administrator shall be liable for any act done in good faith, or
for any good faith omission to act hereunder.

5. Suitability. Each Participant shall notify the Administrator in the event
that, at any time during his participation in the Plan, there is any material
change in the Participant’s financial condition or inaccuracy of any
representation under the Subscription Agreement for the Participant’s initial
purchase of Shares. A material change shall include any anticipated or actual
decrease in net worth or annual gross income or any other change in
circumstances that would cause the Participant to fail to meet the suitability
standards set forth in the Company’s prospectus for the Participant’s initial
purchase of Shares.

6. Reports to Participants. Within ninety (90) days after the end of each
calendar year, the Administrator will mail to each Participant a statement of
account describing, as to such Participant, the Distributions received, the
number of Shares purchased and the per Share purchase price for such Shares
pursuant to the Plan during the prior year. Each statement also shall advise the
Participant that, in accordance with Section 5 hereof, the Participant is
required to notify the Administrator in the event there is any material change
in the Participant’s financial condition or if any representation made by the
Participant under the subscription agreement for the Participant’s initial
purchase of Securities becomes inaccurate. Tax information regarding a
Participant’s participation in the Plan will be sent to each Participant by the
Company or the Administrator at least annually.

7. Taxes. Taxable Participants may incur a tax liability for Distributions even
though they have elected not to receive their Distributions in cash but rather
to have their Distributions reinvested in Shares under the Plan.

8. Reinvestment in Subsequent Programs.

(a) After the termination of the Company’s initial public offering of Shares
pursuant to the Company’s prospectus dated June 27, 2005 (the “Initial
Offering”), the Company may determine, in its sole discretion, to cause the
Administrator to provide to each Participant notice of the opportunity to have
some or all of such Participant’s Distributions (at the discretion of the
Administrator and, if applicable, the Participant) invested through the Plan in
any publicly offered limited partnership, real estate investment trust or other
real estate program sponsored by the Company or an Affiliated Program (a
“Subsequent Program”). If the Company makes such an election, Participants may
invest Distributions in equity securities issued by such Subsequent Program
through the Plan only if the following conditions are satisfied:

(i) prior to the time of such reinvestment, the Participant has received the
final prospectus and any supplements thereto offering interests in the
Subsequent Program and such prospectus allows investment pursuant to a
distribution reinvestment plan;

(ii) a registration statement covering the interests in the Subsequent Program
has been declared effective under the Securities Act of 1933, as amended;

(iii) the offering and sale of such interests are qualified for sale under the
applicable state securities laws;

(iv) the Participant executes the subscription agreement included with the
prospectus for the Subsequent Program; and

(v) the Participant qualifies under applicable investor suitability standards as
contained in the prospectus for the Subsequent Program.

(b) The Company may determine, in its sole discretion, to cause the
Administrator to allow one or more participants of an Affiliated Program to
become a “Participant.” If the Company makes such an election, such Participants
may invest distributions received from the Affiliated Program in Shares through
this Plan, if the following conditions are satisfied:

(i) prior to the time of such reinvestment, the Participant has received the
final prospectus and any supplements thereto offering interests in the
Subsequent Program and such prospectus allows investment pursuant to a
distribution reinvestment plan;

(ii) a registration statement covering the interests in the Subsequent Program
has been declared effective under the Securities Act of 1933, as amended;

(iii) the offering and sale of such interests are qualified for sale under the
applicable state securities laws;

(iv) the Participant executes the subscription agreement included with the
prospectus for the Subsequent Program; and

(v) the Participant qualifies under applicable investor suitability standards as
contained in the prospectus for the Subsequent Program.

9. Termination.

(a) A Participant may terminate or modify his participation in the Plan at any
time by written notice to the Administrator. To be effective for any
Distribution, such notice must be received by the Administrator at least ten
(10) days prior to the last day of the Distribution Period to which it relates.

(b) Prior to the listing of the Shares on a national securities exchange or
inclusion of the Shares for quotation on The Nasdaq National Market, a
Participant’s transfer of Shares will terminate participation in the Plan with
respect to such transferred Shares as of the first day of the Distribution
Period in which such transfer is effective, unless the transferee of such Shares
in connection with such transfer demonstrates to the Administrator that such
transferee meets the requirements for participation hereunder and affirmatively
elects participation by delivering an executed authorization form or other
instrument required by the Administrator.

10. State Regulatory Restrictions. The Administrator is authorized to deny
participation in the Plan to residents of any state or foreign jurisdiction that
imposes restrictions on participation in the Plan that conflict with the general
terms and provisions of this Plan, including, without limitation, any general
prohibition on the payment of broker-dealer commissions for purchases under the
Plan.

11. Amendment or Termination by Company.

(a) The terms and conditions of this Plan may be amended by the Company at any
time, including but not limited to an amendment to the Plan to substitute a new
Administrator to act as agent for the Participants, by mailing an appropriate
notice at least ten (10) days prior to the effective date thereof to each
Participant.

(b) The Administrator may terminate a Participant’s individual participation in
the Plan and the Company may terminate the Plan itself, at any time by providing
ten (10) days’ prior written notice to a Participant, or to all Participants, as
the case may be.

(c) After termination of the Plan or termination of a Participant’s
participation in the Plan, the Administrator will send to each Participant a
check for the amount of any Distributions in the Participation’s account that
have not been invested in Shares. Any future Distributions with respect to such
former Participant’s Shares made after the effective date of the termination of
the Participant’s participation will be sent directly to the former Participant.

12. Participation by Limited Partners of Cole Operating Partnership II, LP. For
purposes of this Plan, “stockholders” shall be deemed to include limited
partners of Cole Operating Partnership II, LP (the “Partnership”),
“Participants” shall be deemed to include limited partners of the Partnership
that elect to participate in the Plan, and “Distribution,” when used with
respect to a limited partner of the Partnership, shall mean cash distributions
on limited partnership interests held by such limited partner.

13. Governing Law. This Plan and the Participants’ election to participate in
the Plan shall be governed by the laws of the State of Maryland.

14. Notice. Any notice or other communication required or permitted to be given
by any provision of this Plan shall be in writing and, if to the Administrator,
addressed to Investor Services Department, 2555 East Camelback Road, Suite 400,
Phoenix, Arizona 85016, or such other address as may be specified by the
Administrator by written notice to all Participants. Notices to a Participant
may be given by letter addressed to the Participant at the Participant’s last
address of record with the Administrator. Each Participant shall notify the
Administrator promptly in writing of any changes of address.

